EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Coyne on June 9, 2021.
The application has been amended as follows: 
Amend claim 1 as follows:
1. A surgical port, comprising: 
an enclosed cylindrical cannular channel; 
one or more suture slots in communication with the enclosed cylindrical cannular channel; and
a pair of cam grips for each of the one or more suture slots, each pair of cam grips comprising opposing gripping arms configured to allow suture to be pulled through the opposing gripping arms in a direction away from the enclosed cylindrical cannular channel and to resist suture movement in a direction towards the enclosed cylindrical cannular channel, wherein in one cam grip of at least one of the pair of cam grips, the gripping arm portion extends higher than the remainder of the cam grip. 
	Amend claim 6 as follows:
	6. The surgical port of claim [[4]] 2, wherein there are two cam pockets, and wherein 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773